Citation Nr: 0818335	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-37 344	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for recurrent left ear 
otitis media.

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for left ear tinnitus.

Entitlement to depression, claimed as secondary to left ear 
problems.

Entitlement to chronic headaches, claimed as secondary to 
left ear problems.

Entitlement to service connection for loss of balance, 
claimed as secondary to left ear problems.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from July 1956 to April 
1960.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

The veteran reports that he has received medical care from 
the VA Medical Center in Mountain Home, Tennessee, ever since 
his discharge from military service in 1960.  However, the 
claims file currently contains VA records from 1986 until the 
present.  Review of the request from the RO to the Medical 
Center shows that copies "of all paper records up to 1998" 
were requested.  In response to this request, the Medical 
Center provided records dated from 1986 to 1993.  Another 
earlier, request to the Medical Center provides the date 
range of May 1960 through June 1997, but appears to have only 
specified that "other/exam" records were being sought.  It 
does not appear that hospital summaries, admission reports, 
or outpatient treatment reports were requested at that time.  

Any VA medical records are deemed to be constructively of 
record in proceedings before the Board and should be obtained 
prior to further review of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  These records could be 
especially helpful to the veteran's claim as establishing 
continuity of symptomatology of his left ear problems, which 
he claims have existed since service or shortly after 
service, provides one basis under law for the grant of 
service connection.  Thus, given the veteran's report of 
having received medical treatment from VA from 1960 until 
1986, and the confusion reflected in the requests for his 
medical records, the Board finds that another attempt to 
obtain his complete VA medical records in support of his 
claims should be undertaken.

In an April 2005 statement, the veteran requested review of 
his claims by a Decision Review Officer, as provided by 
38 C.F.R. § 3.2600.  It does not appear that such review has 
been provided, however.  

Upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have 
been interpreted to require notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  This type of notice does 
not appear to have been furnished the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with written 
notice of what is necessary to 
substantiate each of the five elements of 
a service connection claim, including 
notice that a disability rating and an 
effective date for the award of benefits 
will be assigned if service connection is 
awarded.  

2.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran from 1960 to 1986 at the Mountain 
Home VA medical facility, for inclusion 
in the file.  All efforts to obtain these 
records should be fully documented for 
the file.

3.  After the development requested above 
has been completed, and any additional 
evidentiary development accomplished as 
may then be indicated, a Decision Review 
Officer should review the record, 
(document that this occurred), and enter 
a determination.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative, if he chooses to 
designate one, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


